FILED
                            NOT FOR PUBLICATION                              DEC 3 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONNIE S. MARTIN,                                 No. 13-56672

               Plaintiff - Appellant,             D.C. No. 2:10-cv-05232-PSG-PJW

  v.
                                                  MEMORANDUM*
MORRIS, Dr., Individually; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Ronnie S. Martin, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging an Eighth

Amendment claim challenging the conditions of his confinement. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo cross-motions for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. Ford v. City of Yakima, 706 F.3d 1188, 1192 (9th Cir. 2013).

We may affirm on any basis supported by the record, Gordon v. Virtumundo, Inc.,

575 F.3d 1040, 1047 (9th Cir. 2009), and we affirm.

      Summary judgment for defendants was proper because Martin failed to raise

a genuine dispute of material fact as to whether defendants were deliberately

indifferent in refusing to prescribe special soap and lotion. See Farmer v. Brennan,

511 U.S. 825, 832, 837 (1994) (a prison official is not liable under the Eighth

Amendment for depriving an inmate “humane conditions of confinement” unless

he or she “knows of and disregards an excessive risk to inmate health”).

      We reject Martin’s contention that the district court should have stricken

Barnett’s Declaration.

      Martin’s motion to expand the record on appeal and request for judicial

notice, filed on October 3, 2013, are denied as unnecessary.

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                     13-56672